A0470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

 

UNITED STATES DISTRICT COURT

 

for the
District of Alaska
UNITED STATES OF AMERICA )
) Case Number: 4:21-MJ-00040-SAO
VS. )
)
YAUNA MARIE TAYLOR )

ORDER OF TEMPORARY DETENTION AND SCHEDULING A DETENTION HEARING

A Preliminary Hearing/Detention hearing in this case is scheduled as follows.

 

 

Place: U.S. District Court Courtroom No.: Virtual Courtroom 2
101 12'" Avenue
Fairbanks, AK 99701 Date and Time: 4/27/2021 8:30:00 AM

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

S ys Seer. y [is (oe (
Date: 4/13/2024—

 

Judge’s signature

Scott Oravec, United States Magistrate Judge
Printed name and title

 
